  Case 1:20-cv-03395-BMC Document 5 Filed 07/29/20 Page 1 of 2 PageID #: 51




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK




 FULL CIRCLE UNITED, LLC,

                    Plaintiff,                     Case No. 1:20-cv-03395-BMC

        v.

 BAY TEK ENTERTAINMENT, INC.,

                     Defendant.


                         RESPONSE TO ORDER TO SHOW CAUSE

       On July 29, 2020, the Court issued an Order to Show Cause why this case should not be

dismissed for lack of subject matter jurisdiction in light of Plaintiff Full Circle United, LLC’s

failure to properly allege its citizenship. An LLC takes the citizenship of its members for diversity

purposes. Bayerische Landesbank, New York Branch v. Aladdin Capital Mgmt., LLC, 692 F.3d

42, 49 (2d Cir. 2012).

       Plaintiff Full Circle United, LLC has one member, Eric Pavony, and Mr. Pavony is

domiciled in New York. Plaintiff submits that there is no cause to dismiss this action for lack of

subject matter jurisdiction because there is complete diversity of citizenship between the parties.

See Complaint ¶ 15 (alleging that Defendant Bay Tek Entertainment, Inc. is incorporated and has

its principal place of business in Wisconsin); see also id. ¶¶ 17, 240, 246, 276 (alleging that the

amount in controversy is greater than $75,000).

Dated: July 29, 2020                                  Respectfully submitted,


                                                      /s/ Shawn P. Naunton_____________
                                                      Shawn P. Naunton
                                                      Jon R. Fetterolf (pro hac vice forthcoming)
Case 1:20-cv-03395-BMC Document 5 Filed 07/29/20 Page 2 of 2 PageID #: 52




                                        ZUCKERMAN SPAEDER LLP
                                        485 Madison Avenue
                                        10th Floor
                                        New York, NY 10022
                                        Tel: (212) 704-9600
                                        Fax: (212) 704-4256
                                        Email: snaunton@zuckerman.com
                                        Email: jfetterolf@zuckerman.com

                                        Ezra B. Marcus (pro hac vice forthcoming)
                                        ZUCKERMAN SPAEDER LLP
                                        1800 M Street, NW
                                        Suite 1000
                                        Washington, DC 200036
                                        Tel: (202) 778-1800
                                        Fax: (202) 822-8106
                                        Email: emarcus@zuckerman.com

                                        Paul Thanasides (pro hac vice forthcoming)
                                        Christina Casadonte-Apostolou (pro hac vice
                                        forthcoming)
                                        McINTYRE THANASIDES BRINGGOLD
                                        ELLIOT GRIMALDI GUITO &
                                        MATTHEWS, P.A.
                                        500 E Kennedy Blvd, Suite 200
                                        Tampa, FL 33602
                                        Tel: (813) 223-0000
                                        Fax: (813) 225-1221
                                        Email: Paul@mcintyrefirm.com
                                        Email: Christina@mcintyrefirm.com




                                    2
